EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 10, 19-21, 30, 39 and 40, Suzuki et al. discloses a laser gas regenerating apparatus / an electronic device manufacturing method (Figs. 1 and 4 item 50) which is configured to regenerate a discharged gas discharged from at least one ArF excimer laser apparatus (30) and to supply the regenerated gas to the at least one ArF excimer laser apparatus, the at least one ArF excimer laser apparatus being connected to a first laser gas supply source (B) configured to supply a first laser gas containing argon gas, neon gas, and xenon gas with a first concentration and to a second laser gas supply source (F2) configured to supply a second laser gas containing argon gas, neon gas, and fluorine gas, the laser gas regenerating apparatus comprising: a data obtaining unit configured to obtain data on a supply amount of the second laser gas supplied to the at least one ArF excimer laser apparatus (30); a xenon adding unit (61) configured to add, to the regenerated gas, a third laser gas containing argon gas, neon gas, and xenon gas, a control unit (51) configured to control, based on the supply amount, an addition amount of the third laser gas by the xenon adding unit (paragraphs [0024]-[0043], [0086]-[0088] and [0113]-[0122]).
	Tanaka et al. discloses wherein the third laser gas containing argon gas, neon gas, and xenon gas with a second concentration higher than the first concentration (paragraphs [0001]-[0003] and [0082], see also Fig. 8).
	Mizoguchi et al. discloses obtaining data on an exhaust amount of a laser gas exhausted outside without being regenerated, among discharged gases discharged from the at least one ArF excimer laser apparatus (Col. 5 lines 23-35, Col. 24 line 40 – Col. 25 line 3, see also Figs. 27 and 28).
	However, the combination of Suzuki et al., Tanaka et al. and Mizoguchi et al. does not teach the first laser gas being new gas, and to a second laser gas supply source configured to supply a second laser gas containing argon gas, neon gas, and fluorine gas, the second laser gas being new gas, a third laser gas containing argon gas, neon gas, and xenon gas with a second concentration higher than the first concentration, the third laser gas being new gas; and a control unit configured to control, based on the supply amount of the second laser gas, an addition amount of the third laser gas by the xenon adding unit, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of the combination of Suzuki et al., Tanaka et al. and Mizoguchi et al. such that the control unit configured to control, based on the supply amount of the second laser gas, an addition amount of the third laser gas by the xenon adding unit.
	Accordingly, the prior art fails to teach or fairly suggest a laser gas regenerating apparatus / an electronic device manufacturing method which is configured to regenerate a discharged gas discharged from at least one ArF excimer laser apparatus requiring “the first laser gas being new gas, and to a second laser gas supply source configured to supply a second laser gas containing argon gas, neon gas, and fluorine gas, the second laser gas being new gas,” …”a third laser gas containing argon gas, neon gas, and xenon gas with a second concentration higher than the first concentration, the third laser gas being new gas; and a control unit configured to control, based on the supply amount of the second laser gas, an addition amount of the third laser gas by the xenon adding unit”, in the combination required by the claims.

Claims 2-9, 11-18, 22-29 and 31-38 are allowable by virtue of their dependency on claims 1, 10, 21 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882